United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2461
                                ___________

Gerry C. DuBose,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Janet E. Andrews, individually and as *
an agent of Hennepin County Medical *       [UNPUBLISHED]
Center and Hennepin Faculty            *
Associates; Ngoci J. Wamuo,            *
individually and as an agent of        *
Hennepin County Medical Center and *
Hennepin Faculty Associates; Hennepin *
County Medical Center; Hennepin        *
Faculty Associates,                    *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: September 12, 2002
                           Filed: October 2, 2002
                                ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.
       Gerry DuBose appeals the district court’s1 dismissal without prejudice of his
civil complaint. After careful de novo review, we agree with the district court’s
conclusion that DuBose’s complaint did not state a cause of action actionable in
federal court. Further, we find no abuse of discretion in the district court’s denial of
DuBose’s motion for leave to amend his complaint, or in the denial of his
postjudgment motion seeking reconsideration of the court’s judgment.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                          -2-